NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                       Submitted  June  1,  2015*  
                                                                                                        Decided  June  9,  2015  
  
  
                                                                                                                Before  
  
                                                                                               JOEL  M.  FLAUM,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  14-­‐‑3146                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
GERALD  L.  POLZIN,                                                                                                              Eastern  District  of  Wisconsin.  
     Plaintiff-­‐‑Appellant,  
                                                                                                                                   
                                               v.                                                                                No.  13-­‐‑C-­‐‑147  
                                                                                                                                 Rudolph  T.  Randa,  Judge.  
PETER  ERICKSEN,  et  al.,  
       Defendants-­‐‑Appellees.  
  
                                                         
                                                   Order  
                                                         
     Gerald  Polzin  contends,  in  this  suit  under  42  U.S.C.  §1983,  that  Todd  Kazik,  a  guard  
at  Polzin’s  prison  in  Wisconsin,  tightened  his  handcuffs  so  much  that  he  suffered  a  se-­‐‑
vere  injury  to  his  wrists.  The  district  court  dismissed  all  defendants  other  than  Kazik,  
2013  U.S.  Dist.  LEXIS  60005  (E.D.  Wis.  Apr.  26,  2013),  and  after  discovery  granted  sum-­‐‑
mary  judgment  in  Kazik’s  favor,  2014  U.S.  Dist.  LEXIS  122113  (E.D.  Wis.  Aug.  29,  2014).  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑3146                                                                                        Page  2  

    Polzin  contends  that,  before  escorting  him  to  the  prison  library  on  August  1,  2010,  
Kazik  placed  him  in  tight  restraints  and  rebuffed  all  requests  to  loosen  them.  After  
working  in  the  library  for  45  minutes,  Polzin  located  another  guard  who  loosened  the  
cuffs.  Three  days  later,  Polzin  asked  for  medical  attention,  complaining  about  soreness  
that  has  been  diagnosed  as  tendinitis.  Polzin  blames  the  handcuffs;  Kazik  and  the  other  
defendants  submitted  medical  evidence  tending  to  show  that  tendinitis  is  caused  by  re-­‐‑
petitive  motions  under  stress,  not  by  tight  restraints.  Defendants  also  observed  that  Pol-­‐‑
zin’s  medical  records  show  that,  when  examined,  his  wrists  were  not  bruised  or  discol-­‐‑
ored—which  they  would  have  been  had  the  cuffs  been  as  tight  as  Polzin  asserts.  
      
    The  medical  evidence  stands  unrefuted.  The  absence  of  bruises,  and  the  fact  that  
tendinitis  is  not  caused  by  excessive  pressure  as  opposed  to  repetitive  stress,  require  
judgment  in  Kazik’s  favor  on  Polzin’s  contention  that  Kazik  violated  the  Eighth  
Amendment  by  applying  unnecessarily  tight  handcuffs.  
      
    Polzin  also  presents  a  claim  of  battery  under  Wisconsin  tort  law.  The  district  court  
decided  to  exercise  supplemental  jurisdiction  because  presentation  in  state  court  would  
be  untimely,  and  he  rejected  the  claim  on  the  merits  because  Kazik  did  not  intend  to  
harm  Polzin  and  did  not  adequately  plead  a  tort  claim.  These  are  inadequate  reasons.  
      
    The  applicable  statute  of  limitations  is  three  years.  Wis.  Stat.  §893.57.  Polzin  filed  
this  suit  on  February  12,  2013,  less  than  three  years  after  the  events  in  question.  Raising  
the  claims  in  state  court  still  would  be  timely,  because  this  suit  tolled  the  period  of  limi-­‐‑
tations  for  the  purpose  of  state  law.  Wis.  Stat.  §893.15(3).  See  Wentzka  v.  Gellman,  991  
F.2d  423,  426  n.3  (7th  Cir.  1993).  Decision  in  federal  court  thus  is  unnecessary.  
      
    The  conclusion  that  Kazik  did  not  intend  to  harm  Polzin  adopts  one  side  of  a  factual  
dispute,  which  is  inappropriate  on  summary  judgment.  Polzin  contends  that  Kazik  told  
him  that  another  prisoner  had  lasted  in  the  library  only  15  minutes  wearing  cuffs  that  
Kazik  had  placed;  a  trier  of  fact  could  take  this  statement  (if  Kazik  made  it,  which  he  
does  not  concede)  as  his  acknowledgment  that  he  deliberately  tightened  the  cuffs  exces-­‐‑
sively  in  order  to  cause  pain.  
      
    In  order  to  prevail  under  Wisconsin  tort  law,  Polzin  needs  to  show  that  Kazik’s  
placement  of  the  cuffs  was  unprivileged  (prison  guards  and  other  public-­‐‑safety  officials  
have  a  qualified  privilege  to  touch  unconsenting  persons)  and  caused  injury.  Wisconsin  
may  well  use  standards  different  from  those  the  Eighth  Amendment  establishes,  and  
several  Wisconsin  decisions  suggest  that  even  a  slight  injury  (such  as  embarrassment  or  
upset)  from  an  unprivileged  touching  by  a  police  officer  can  support  an  award  of  dam-­‐‑
ages.  See,  e.g.,  Drabek  v.  Sabley,  142  N.W.  2d  798,  800  (Wis.  1966);  Schulze  v.  Kleeber,  103  
No.  14-­‐‑3146                                                                                      Page  3  

N.W.  2d  560,  562,  564  (Wis.  1960).  Whether  that  is  equally  true  of  prison  guards  is  best  
left  to  the  state  judiciary  (we  could  not  find  a  case  on  the  subject).  
       
     The  district  court  suggested  that  the  state-­‐‑law  claim  is  deficient  because  Polzin  cited  
inapt  or  insufficient  legal  sources  in  his  complaint.  That  would  not  affect  pursuit  of  the  
subject  in  state  court  and  is  in  any  event  incorrect,  because  federal  complaints  need  not  
cite  law  or  develop  legal  theories.  See  Johnson  v.  Shelby,  135  S.  Ct.  346  (2014).  
       
     Polzin’s  remaining  arguments  do  not  require  discussion.  The  judgment  on  his  feder-­‐‑
al  claims  is  affirmed.  The  judgment  on  the  state-­‐‑law  claims  against  Kazik  is  vacated,  
and  the  case  is  remanded  with  instructions  to  relinquish  supplemental  jurisdiction  un-­‐‑
der  28  U.S.C.  §1367(c)(3).